Atkinson, Justice.
1. “Citizens and taxpayers have not such interest as will authorize them to maintain a petition for the writ of prohibition to prevent the jury commissioners of the county from revising jury-lists and making up jury-boxes a’s provided in the Penal Code, § 816 et seq., and § 820 et seq. State of Washington ex rel. Hanna v. Main, 62 Wash. 242 (113 Pac. 632, 34 L. R. A. (N. S.) 255); Mealing v. Augusta, Dudley, 221; 32 Cyc. 622.” Teem v. Cox, 148 Ga. 175 (96 S. E. 131). See Stephens v. Dublin &c. Bank, 147 Ga. 62 (92 S. E. 871). The foregoing principle is applicable to a ca’se where a plaintiff is a citizen and taxpayer and also is an attorney at law practicing in the recorder's court in the City of Savannah.
(a) In the instant case the plaintiff a’s a citizen and attorney a.t law did not have- such interest as would entitle him to the writ of prohibition to prevent the recorder from exercising jurisdiction as prescribed in the statute. See, in this connection, 50 C. J. 693, § 88; 22 R. C. L. 7, § 6.
(b) The foregoing is controlling in the instant case, whether or not the plaintiff had another remedy at law, and whether or not he could raise a constitutional question in a proceeding for the writ of pro'hibition, a's referred to in Buie v. Buie, 175 Ga. 27 (2) (165 S. E. 15).
2. The judge did not err in sustaining the demurrer to the petition, a'nd in dismissing the case.

Judgment affirmed.


All the Justices concur, except Russell, O. J., who dissents, and Beck, P. J., and Bell, J., absent because of illness.

George II. Richter, for plaintiff. Hester & Glorie, for defendant.